EXHIBIT 10.1

 

GENERAL RELEASE & SEPARATION AGREEMENT

 

THIS GENERAL RELEASE & SEPARATION AGREEMENT (“Agreement”) is made and entered
into by and between SIRVA, Inc., its subsidiaries and their subsidiaries
including, but not limited to, SIRVA Relocation, LLC, Allied Van Lines, Inc. and
North American Van Lines, Inc. (hereafter collectively referred to as
“Company”), and Allen Chan (“Associate”).

 

Recitals

 

WHEREAS, Associate and Company enter into this Agreement in connection with
Associate’s separation from Company;

 

WHEREAS, Associate and Company wish to resolve all disputes or potential
disputes arising from Associate’s employment by Company and the termination
thereof;

 

NOW, THEREFORE, in consideration of the matters set forth in the Recitals and
the mutual covenants and promises outlined below, the parties agree as follows:

 

Terms and Conditions

 

1.                                       Separation.  Associate’s employment
shall terminate effective December 31, 2005 (“Termination Date”).  Associate
shall continue to perform on a substantially full-time basis through the
Termination Date his job duties and such other duties and responsibilities as
may be assigned, and shall receive his current pay and benefits through that
date.

 

2.                                       Severance Pay and Benefits.

 

(a)                                  In consideration of the execution and
non-revocation of this Agreement, Company shall pay Associate severance pay at
his rate of pay as of the Termination Date, ($252,500 annualized),  less
applicable tax and withholding and Associate’s housing, goods and services,
school and utilities allowances, ($206,000 in aggregate annualized), less
applicable tax and withholding, beginning on the first regular pay period
following the expiration of the revocation period, and continuing for twelve
(12) months or until Associate becomes self-employed or obtains other full-time
employment (the “Severance Period”).

 

(b)                                 Associate’s health benefits as previously
provided to Associate by Company, but excluding any other perquisites and short
and long term disability benefits and life insurance benefits, shall continue
during the Severance Period.

 

(c)                                  Company shall pay Associate the bonus he
would otherwise be entitled to receive under the terms of the 2005 Management
Incentive Plan.  Company shall also pay Associate $126, 250 less applicable
taxes and withholding in recognition of his efforts for assisting in the
successful completion of the divestiture of the Company’s Records Management
business in Australia.

 

(d)                                 As further consideration, Associate shall
also be entitled to the use of his Company automobile and to retain his American
Club Membership through the end of

 

--------------------------------------------------------------------------------


 

the Severance Period.  At the end of the severance period, Associate shall have
the opportunity to purchase the Company automobile at the fair market value at
that time.

 

(e)                                  Nothing herein is intended to alter
Associate’s rights, if any, under the SIRVA, Inc. Omnibus Stock Incentive Plan.

 

(f)                                    For informational purposes only,
Associate has, as of December 31, 2005, zero (0) days of unused Earned Paid Time
Off (“PTO”).

 

3.                                       Tax Equalization.  Associate will
remain tax equalized to the United States for all assignment related
compensation through December 31, 2006.   Thereafter, Associate will no longer
fall under Company’s Tax Equalization Program.  Associate will therefore be
responsible for all income and social tax liabilities, regardless of the
jurisdiction, effective January 1, 2007.

 

4.                                       Tax Return Preparation.  Company will
pay the cost of Associate’s United States and Hong Kong income tax return
preparation by Company’s designated tax provider for the 2006 tax year and
possibly beyond, as discussed below. Associate acknowledges his obligation to
pay to Company his hypothetical federal and social security liabilities for 2005
and beyond, in accordance with Company’s tax equalization policy.  Associate’s
continued eligibility for United States and Hong Kong individual income tax
preparation services is determined by compensation relating to Associate’s
foreign assignment included in a Form W-2, utilization of foreign tax credits
that can be claimed on Associate’s United States income tax return, or
subjection to Hong Kong tax in future years.  Company retains the right to
recoup any tax benefits (e.g. foreign tax credits, etc. ) claimed in any year,
which relate to foreign taxes paid by Company. This includes prior years, if
amended returns can be filed to carry back foreign tax credits, or future years,
if credits can be carried forward.

 

5.                                       All payments made to Associate under
this Agreement will be paid by Associate’s home country and any currency
exchange fees and wire transfer fees associated with such payments will be
reimbursed by Company.

 

6.                                       If Associate had established direct
deposit for his payment of wages, then the severance payments, and any other
payments due per this Agreement, will be directly deposited into the same
account and financial institution where Associate’s previous payment of wages
had been directly deposited by Company, unless Associate provides otherwise
below:

 

Name of Institution:

 

Account Number:

 

 

[NOTE TO ASSOCIATE:  Only complete the above information if you wish to change
the account to where you want your severance payments directly deposited from
where you currently have your payment of wages directly deposited.]

 

7.                                       Associate acknowledges and agrees that
the severance pay and benefits set forth in Paragraphs Two (2) through Five
(5) of this Agreement are the only severance benefits Associate shall receive by
electing to execute this Agreement.  Associate further acknowledges and agrees
that upon payment of the amounts expressly provided for in this Agreement,
Associate shall have received full payment for all services rendered on behalf
of Company,

 

2

--------------------------------------------------------------------------------


 

including any amounts Associate would be otherwise entitled to receive from
Company under Company’s Management and/or Performance Incentive Plans,
Associate’s employment offer letter, or any other compensation, incentive or
severance pay programs.

 

8.                                       In consideration of the benefits
received by Associate hereunder, Associate hereby IRREVOCABLY, VOLUNTARILY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES Company,
and each of Company’s owners, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such divisions, subsidiaries and affiliates),
and all persons acting by, through, under or in concert with any of them
(collectively “Releasees”), or any of them, from any and all charges,
complaints, claims, damages, actions, causes of action, suits, rights, demands,
grievances, costs, losses, debts, and expenses (including attorneys’ fees and
costs incurred), of any nature whatsoever, known or unknown (“Claim” or
“Claims”), which Associate now has, owns, or holds, or claims to have, own, or
hold, or which Associate at any time heretofore had, owned, or held, or claimed
to have, own, or held from the beginning of time to the date of this Agreement.

 

9.                                       By way of specification and not by way
of limitation, Associate specifically waives, releases and agrees to forego any
rights or claims that Associate may now have, or may have heretofore had,
against each or any of the Releasees, under tort, contract or other common law
of the State of Illinois, or other state, including, but by no means limited to,
claims arising out of or alleging wrongful discharge, breach of contract,
retaliatory discharge, breach of implied covenant of good faith and fair
dealing, invasion of privacy, negligence, misrepresentation, interference with
contractual or business relations, personal injury, slander, libel, intentional
infliction of emotional distress, mental suffering or damage to professional
reputation, and including, but not limited to, any claims under the Age
Discrimination in Employment Act of 1967 (ADEA), the Worker Adjustment &
Retraining Notification Act, the Employee Retirement Income Security Act of
1974, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, 42 U.S.C.
Section 1981, 42 U.S.C. Section 1983, 42 U.S.C. Section 1985, the Vocational
Rehabilitation Act of 1977, the Illinois Human Rights Act, the Indiana Civil
Rights Law, the Indiana Age Act, the Americans with Disabilities Act, the Family
Medical Leave Act, and under any other laws, ordinances, executive orders,
rules, regulations or administrative or judicial case law arising under the
statutory or common laws of the United States, any state, or any political
subdivision of any state.  The parties intend that the claims released be
construed as broadly as possible.  The parties also acknowledge that this
Agreement is intended to and will serve as a complete defense to all released
claims.  This is not a waiver or release of any claims that may arise from acts
or omissions occurring after the date this Agreement is executed.

 

10.                                 It is understood by Associate that this
Agreement is confidential, and its terms and conditions are not to be revealed
to anyone, except where otherwise required by law, required for legitimate law
enforcement or compliance purposes or where revealed to Associate’s immediate
family, legal counsel, and tax advisor, and, with respect to the release of such
information to any of them, Associate will inform them of this confidentiality
provision.

 

3

--------------------------------------------------------------------------------


 

11.                                 Associate represents and warrants that
Associate has not filed any complaints or claims against Company or Releasees
with any local, state, federal or foreign court or agency and that if any such
court or agency assumes jurisdiction on any complaint or claim against Company
or Releasees which arose prior to the execution of this Agreement, Associate
shall immediately request such court or agency to dismiss the matter and take
all such additional steps necessary to facilitate such dismissal with prejudice.

 

12.                                 Associate agrees that Associate has had
sufficient opportunity to review and consider this Agreement and to discuss it
with anyone Associate desires and that Associate has carefully read it and fully
understands all its provisions.  Associate further represents and agrees that
Associate has not been under any duress, coercion, or undue influence from
Company or any of its representatives either during the communications which led
to this Agreement or at the time of the execution of this Agreement.

 

13.                                 This Agreement sets forth the entire
agreement between the parties and fully supersedes any and all prior agreements
or understandings, written or oral, between the parties pertaining to the
subject matter of this Agreement except the Confidentiality, Proprietary
Rights & Non-Solicitation Agreement signed by Associate on August 16, 2004. 
Associate specifically acknowledges that this agreement supersedes the offer
letter to Associate dated July 28, 2004. Additionally, Associate represents and
acknowledges that in executing this Agreement Associate does not rely on, and
has not relied on, any representation or statement made by Company or any of its
directors, officers, associates, agents or representatives, or their attorneys
with regard to the subject matter, basis or effect of this Agreement or
otherwise, other than those specifically stated in this written Agreement.

 

14.                                 Associate agrees that at no time hereafter
will Associate make, issue release, or authorize any written or oral statements,
derogatory or defamatory in nature about Company, its directors, officers,
employees agents or related entities.

 

15.                                 This Agreement shall be binding upon
Associate and upon Associate’s heirs, administrators, representatives,
executors, and successors and shall inure to the benefit of the Releasees and to
their heirs, administrators, representatives, executors and successors.

 

16.                                 This Agreement shall be governed by the laws
of the State of Illinois.  The parties agree that Illinois shall be the
exclusive venue for any action or proceeding by either party.

 

17.                                 Associate has represented and hereby
reaffirms that Associate has disclosed to Company any information in Associate’s
possession or within Associate’s knowledge concerning any conduct involving
Company, or any of its affiliates, employees, associates, officers, directors,
or agents that Associate has any reason to believe involves any false claims to
the United States or is or may be unlawful or violates Company policy in any
respect.

 

18.                                 As soon as practicable, but in no event
later than one (1) week following the Termination Date, Associate shall return
to Company (i) any and all business equipment, credit cards and other Company
property made available for his use while an employee of Company and (ii) any
files, data, diskettes or other copies of information (whether in hard copy or
in electronic form) pertaining to Company or any of its subsidiaries or
affiliates, or the business or

 

4

--------------------------------------------------------------------------------


 

operation thereof.  Notwithstanding the foregoing, Associate shall be entitled
to retain his personal notes, diaries, and calendars.

 

19.                                 Without the prior written consent of
Company, or except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
Associate shall not disclose any trade secrets, customer lists, designs,
information regarding product development, marketing plans, sales plans,
projected acquisitions or dispositions of properties or management agreements,
management organization information (including data and other information
relating to members of the Board and management), operating policies or manuals,
business plans, purchasing agreements, financial records, or other financial,
commercial, business or technical information relating to Company or any of its
subsidiaries or information designated as confidential or proprietary that
Company or any of its subsidiaries may receive belonging to suppliers, customers
or others who do business with Company or any of its subsidiaries (collectively,
“Confidential Information”) to any third person unless such Confidential
Information has been previously disclosed to the public by Company or is in the
public domain other than by reason of Associate’s breach of this subparagraph.

 

20.                                 Associate agrees to provide Company with his
full cooperation, as requested by Company from time to time, subject to
reimbursement by Company of reasonable out-of pocket costs and expenses in
accordance with Company’s travel and expense reimbursement policies regarding
any matter including any litigation, claims, governmental proceeding,
investigation or independent review, which relates to matters with which
Associate was involved or which Associate had knowledge during the term of his
employment with Company.

 

21.                                 Knowing and Voluntary.  Associate
acknowledges that in consideration for his execution of this Agreement, he is
receiving payments and benefits to which he would otherwise not be entitled. 
Associate further acknowledges that:

 

(a)                                  Associate agrees that Associate has had
sufficient opportunity to review and consider this Agreement and to discuss it
with anyone Associate desires and that Associate has carefully read it and fully
understands all its provisions.  Associate further acknowledges that he has been
advised to have this Agreement reviewed by counsel, and that this Paragraph
Twenty Two (a) (22(a)) constitutes such written advice.  Associate further
represents and agrees that Associate has not been under any duress, coercion, or
undue influence from Company or any of its representatives either during the
communications which led to this Agreement or at the time of the execution of
this Agreement; and

 

(b)                                 Associate acknowledges that Company provided
Associate this Agreement on December 31, 2005, and that Company has afforded
Associate the opportunity to take twenty-one (21) days to review this Agreement
and that Company has advised Associate to consult with an attorney prior to
signing this Agreement; and

 

(c)                                  Associate has the right to revoke this
Agreement within seven (7) calendar days after he signs it by delivering written
notice of such revocation to Todd Schorr, Senior Vice President, Human
Resources, within the seven (7) calendar days in order to

 

5

--------------------------------------------------------------------------------


 

be effective.  Associate understands that the severance benefits will not
commence until after the revocation period has expired.

 

IN WITNESS WHEREOF, the parties do hereby KNOWINGLY and VOLUNTARILY enter into
this General Release & Separation Agreement.

 

ALLEN CHAN

SIRVA, INC.

 

 

/s/ Allen Chan

 

By:

/s/ Todd W. Schorr

 

Associate’s Signature

 

 

Its:

 Senior Vice President — H.R.

 

January 24, 2006

 

 

Date

February 13, 2006

 

 

Date

 

6

--------------------------------------------------------------------------------